  , MSB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                       Page I ofl



                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November 1, 1987)


                         Manuel Diaz-Diaz                                   Case Number: 3:19-mj-22668

                                                                            Craig Joseph Leff
                                                                            Defendant's Attorney
                                                                                                    ~~~~&·"--~



REGISTRATION NO. 38398408                                                                                            FIL~D
                                                                                                                      ..
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                     JUL 03 2019
       J



 D was found guilty to count( s)                                                                    - .    ~;;:~"'-'" - ..J ~-- tili~liflt Cir C01UiR11"
                                                                                                   .~{c;-..~.:~·~:£.IR\ ~~1i$~~!1r.::1i i'i"!\it:   r.""'1>.111 1.... ~- .... ·1m
                                                                                                   _-;:·r
     after a plea of not guilty.                                                                        CIE/l"t!llf'j(

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                 Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              D TIME SERVED                              ~ --~_S____ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, July 3, 2019
                                                                         Date of Imposition of Sentence

Received
            DUSM
                                                                         H~LtLOCK
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy
                                                                                                                                   3:19-mj-22668
